Citation Nr: 1443171	
Decision Date: 09/26/14    Archive Date: 10/06/14

DOCKET NO.  10-17 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether the reduction in the disability rating for onychomycosis from 30 percent to a noncompensable rating was proper. 

2.  Entitlement to an increased rating for onychomycosis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Counsel


INTRODUCTION

The Veteran served on active duty from March 1989 to April 2005; he also had three years of prior service.

These matters come before the Board on appeal from a May 2009 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California. In that decision, the RO decreased the rating for onychomycosis from 30 percent to a noncompensable rating, effective August 1, 2009. 

Throughout the period on appeal, the RO has characterized the issue as an "evaluation for onychomycosis" and at the Board hearing the Veteran viewed the issue as an increased rating for onychomycosis. As a result, the issues on the title page have been characterized to reflect both reduction and increased rating. 

In June 2014, the Veteran testified at a Board hearing. A transcript has been associated with the file. 

In December 2013 and July 2014 statements, the Veteran raised claims of increased ratings for the right knee, the right ankle, bilateral plantar fasciitis, tinnitus, and hypertension as well as service connection for the left knee, left ankle, a stoma, a vision disability, hyperlipidemia, testicular stones and erectile dysfunction have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Regarding the reduction, when granting the 30 percent rating for the service-connected onychomycosis in 2006, it was noted the Veteran was being treated systemically for this disability (see September 2006 RO rating). A December 2008 VA examination for the skin showed that he was no longer taking systemic therapy to control his symptoms, but did not give a conclusive opinion as to why he was taken off the medication. A February 2009 Tricare record noted the Veteran continued to complain of thick, brittle nails. The assessment was onychomycosis. Advanced liver function tests were to be taken; if they were normal he would start Lamisil. 

In his July 2009 notice of disagreement, the Veteran asserted that his onychomycosis has never improved. He stated he used some corticosteroids but they did not help. He indicated that after three months' duration, therapy was discontinued because he was never given a follow-up appointment-doctors could only give a three-month supply of medications for this problem because of the possibility of a disabling side effect to the liver.

An opinion is necessary to address the reason the systemic treatment was discontinued between 2005 and 2008-improvement or because of potential side effects to the liver. If possible, an opinion should be requested from the Veteran's treating Tricare physician. If unavailable, an opinion should be sought from a VA examiner based on a full review of the file. 

Accordingly, the case is REMANDED for the following action:

1. Associate any updated VA records with the file. 

2. Request any non-VA medical records reported by the Veteran. 

3. If possible, request an opinion from the Veteran's treating Tricare physician. The physician should indicate the reasons the systemic treatment for onychomycosis discontinued between 2005 and 2008. Specifically the physician should indicate whether the treatment was discontinued because of improvement or because of the potential side effects to the liver.

If the treating Tricare physician is unavailable or unresponsive, the file should be sent to a VA examiner for an opinion that addresses the question above. All opinions should be supported by accurate facts and adequate rationale. 

4. Readjudicate the issues on appeal. If the decision is in any way adverse to the Veteran, provide a supplemental statement of the case (SSOC) to the Veteran and his representative. An appropriate period of time should be allowed for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013). 



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2013). 

